The plaintiff in error, hereinafter called the defendant, was convicted of manslaughter in the first degree, and his punishment assessed at imprisonment in the state penitentiary for a term of four years.
The record in this case was filed in this court on May 18, 1934; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error. The evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.